DETAILED ACTION
This is a final Office action in response to the remarks filed 05/24/2021.

Status of Claims
Claims 18-37 are pending;
Claims 1-17 have been cancelled; claims 18-37 are new;
Claims 18-37 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.  Note that the new grounds of rejection are necessitated by the applicant's amendments to the claims.

Claim Objections
Claims 18, 25, 33, 34, 36, and 37 are objected to because of the following informalities:
Claim 18, line 23, the applicant is advised to change "element and" to --element, and-- for enhanced clarity.

Claim 33, line 4, "are" appears to be --is--.
Claim 34, line 2, "extend" appears to be --extends--.
Claim 36, line 26, the applicant is advised to change "element and" to --element, and-- for enhanced clarity.
Claim 37, line 27, the applicant is advised to change "element and" to --element, and-- for enhanced clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kessell et al. (US 8,640,893 B2), hereinafter Kessell, in view of Polak et al. (US 2004/0262462 A1), hereinafter Polak.
Regarding claim 18, Kessell discloses a handle holder device (col 5, lines 50-57, Kessell expressly states that the projections 360 and the mating apertures 361 can be reversed; in other words, the projections 360 can be formed on the first portion 354 whereas the mating apertures 361 and the connection union 354c can be formed on the second portion 356; for illustration purposes, this particular embodiment with reversed coupling structures 360, 361, 354c can be understood and simply viewed as the bracket 312 in Figure 12A with the mounting member 320 on the second portion 356), comprising: a support element (356, fig 12A) having a first end (356a, fig 12A, see annotation, the outer end of the second portion 356) and a second end (356b, fig 12A, see annotation, the inner end of the second portion 356 partially defining the hinge 358, see col 5, lines 13-18) disposed opposite the first end, the support element including a plurality of coupling elements (360, fig 12A, also see Figure 12B) protruding from the support element (see Figures 12A and 12B), each of the plurality of coupling elements being spaced apart from each other in a first direction (see Figure 12B, e.g., a vertical upward direction), the support element being capable of engaging, and partially surrounding, a longitudinal portion of a cleaning tool handle or a tubular upright (308, fig 12B); and a flexible retention element (354, fig 12A) that is flexible (col 5, lines 13-18, col 9, lines 1-5, the first portion 356 can be constructed from a flexible material), the flexible retention element being joined to the second end of the support element (see Figure 12A), the flexible retention element extending away from the second end of the support element, in a second direction (see Figure 12A, e.g., a clockwise direction), and having an end (354a, fig 12A, the outer end of the first portion 354) disposed away from the second end of the support element (see Figure 12A), the flexible retention element 

    PNG
    media_image1.png
    236
    687
    media_image1.png
    Greyscale


[AltContent: rect]


[AltContent: textbox (354d – Transversal Element)][AltContent: connector][AltContent: textbox (356b – Second End)]
[AltContent: connector]
    PNG
    media_image2.png
    426
    453
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: textbox (356a – First End)]
[AltContent: connector]
[AltContent: connector][AltContent: textbox (362a – Tab)][AltContent: connector][AltContent: textbox (356c – Edge)][AltContent: rect]
[AltContent: textbox (356d – Concave Portion)][AltContent: textbox (354a – End)]
[AltContent: textbox (The embodiment with reversed coupling elements 360, 361, 354c can be simply viewed as the bracket 312 with the mounting element 320 located on the second portion 356.)][AltContent: connector]
[AltContent: arrow]
[AltContent: connector][AltContent: arrow]

[AltContent: textbox (354d – Transversal Element)][AltContent: textbox (354c – Connection Union)]

[AltContent: textbox (Reversible Parts)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image3.png
    735
    440
    media_image3.png
    Greyscale

[AltContent: rect]
    PNG
    media_image2.png
    426
    453
    media_image2.png
    Greyscale

[AltContent: rect]







elastic; wherein the elastic retention element is capable of being pulled and elastically extended so as to engage, and partially surround, the longitudinal portion of the cleaning tool handle or the tubular upright; wherein, when the handle holder device is employed in the closed configuration, the elastic retention element is elastically extended so as to engage, and partially surround, the longitudinal portion of the cleaning tool handle or the tubular upright.
Polak teaches a handle holder device (paragraph 0014, lines 1-4, the one-piece molded clamp), comprising: a support element (10, 20, fig 1) having a first end (26, fig 1) and a second end (16, fig 1) disposed opposite the first end, the support element being capable of engaging, and partially surrounding, a longitudinal portion of a cleaning tool handle or a tubular upright longitudinally extending in a first direction (paragraph 0014, lines 1-4, paragraph 0018, lines 1-20); and an elastic retention element (40, fig 1) that is flexible and elastic (paragraph 0015, lines 1-6, e.g., EPDM is known in the art to be flexible and elastic), the elastic retention element being joined to the second end of the support element (see Figure 1), the elastic retention element extending away from the second end of the support element, in a second direction (see Figure 1), and having an end (40b, fig 1, see annotation, the outer end of the elastic retention member 40) disposed away from the second end of the support element (see Figure 1), the elastic retention element being capable of being pulled and elastically extended so as to engage, and partially surround, the longitudinal portion of the cleaning tool handle or the tubular upright (see Figures 3 and 4, see paragraph 0018, lines 1-20); wherein the handle holder device is capable of being employed in a closed configuration in which 
[AltContent: textbox (40b – End)]
[AltContent: connector]
    PNG
    media_image4.png
    448
    453
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    480
    500
    media_image5.png
    Greyscale









Kessell and Polak are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the flexible retention element (Kessell: 354, fig 12A) in a second direction with a flexible and elastic material 
Regarding claim 19, wherein the first and second directions are orthogonal with respect to each other (Kessell: see Figure 12A; Polak: see Figures 1 and 4, e.g., the straight lateral direction of the elastic retention element 40 is orthogonal to the longitudinal direction of the tool handle, e.g., into the page as in Figure 1; this can be simply viewed as the length direction of the elastic retention element 40 versus the width direction of the elastic retention element 40 as shown in Figures 3 and 4).
Regarding claim 20, wherein the support element further includes a hook (Kessell: 320, fig 12A, as previously explained, the embodiment with reversed coupling elements 360, 361, 354c can be simply viewed as the bracket 312 with the mounting element 320 located on the second portion 356) protruding therefrom.
Regarding claim 21, wherein the support element extends longitudinally in the first direction (Kessell: see Figure 12A).
Regarding claim 22, wherein the first end of the support element has an edge (Kessell: 356c, fig 12A, see annotation, the vertical distal edge of the second portion 356) extending in the first direction (Kessell: see Figures 12A and 12B).
Regarding claim 23, wherein the plurality of coupling elements of the support element protrude from the support element at the first end (Kessell: see Figures 12A 12B).
Regarding claim 24, wherein the support element has a concave portion (Kessell: 356d, fig 12A, see annotation, the curved portion of the second portion 356) disposed between the first and second ends of the support element (Kessell: see Figure 12A).
Regarding claim 25, wherein each of the plurality of coupling elements of the support element are hook-shaped (Kessell: see Figures 12A and 12B).
Regarding claim 26, wherein at least one of the support element and the elastic retention element is made of an anti-slip material (Polak: paragraph 0015, lines 1-6, e.g., EPDM is known in the art to be anti-slip).
Regarding claim 27, wherein the support element and the elastic retention element together form a single piece (Kessell: see Figure 12A).
Regarding claim 28, wherein the handle holder device has a continuous and seamless outer surface at a location (Kessell: 358, fig 12A) where the elastic retention element is joined to the second end of the support element (Kessell: see Figure 12A).
Regarding claim 29, wherein the elastic retention element extends longitudinally in the first direction (Kessell: see Figure 12A; Polak: see Figures 1 and 4).
Regarding claim 30, wherein the elastic retention element extends laterally in the second direction (Kessell: see Figure 12A; Polak: see Figures 1, 3, and 4).
Regarding claim 31, wherein the connection union of the elastic retention element has a tab (Kessell: 362a, fig 12A, see annotation, the substantially U-shaped tab of the connection union 354c) protruding therefrom for gripping and pulling the elastic retention element (Kessell: see Figure 12A).
Regarding claim 32, wherein the elastic retention element further includes a plurality of transversal elements (Kessell: 354d, fig 12A, see annotation, the transversal elements adjacent the mating apertures 361) extending longitudinally in the second direction (Kessell: see Figure 12A; Polak: see Figures 1, 3, and 4), each of the plurality of transversal elements being spaced apart from each other in the first direction (Kessell: see Figure 12A).
Regarding claim 33, wherein the elastic retention element further includes a plurality of interspaces (Kessell: 361, fig 12A) formed therein, each of the plurality of interspaces being spaced apart from each other in the first direction (Kessell: see Figure 12A), and wherein each of the plurality of interspaces are capable of respectively receiving a corresponding one of the plurality of coupling elements of the support element therein (Kessell: see Figures 12A and 12B).
Regarding claim 34, wherein each of the plurality of interspaces extend longitudinally in the second direction (Kessell: see Figure 12A; Polak: see Figures 1, 3, and 4).
Regarding claim 36, Kessell, as modified by Polak (see above discussions with respect to claim 18), teaches a handle holder device (Kessell: col 5, lines 50-57, Kessell expressly states that the projections 360 and the mating apertures 361 can be reversed; in other words, the projections 360 can be formed on the first portion 354 whereas the for illustration purposes, this particular embodiment with reversed coupling structures 360, 361, 354c can be understood and simply viewed as the bracket 312 in Figure 12A with the mounting member 320 on the second portion 356), comprising: a support element (Kessell: 356, fig 12A) having a first end (Kessell: 356a, fig 12A, see annotation, the outer end of the second portion 356) and a second end (Kessell: 356b, fig 12A, see annotation, the inner end of the second portion 356 partially defining the hinge 358, see col 5, lines 13-18) disposed opposite the first end, the support element including a plurality of coupling elements (Kessell: 360, fig 12A, also see Figure 12B) protruding from the support element (Kessell: see Figures 12A and 12B), each of the plurality of coupling elements being spaced apart from each other in a first direction (Kessell: see Figure 12B, e.g., a vertical upward direction), the support element being capable of engaging, and partially surrounding, a longitudinal portion of a cleaning tool handle or a tubular upright (Kessell: 308, fig 12B); and an elastic retention element (Kessell: 354, fig 12A, as modified by, Polak: 40, fig 1) that is flexible and elastic (Polak: paragraph 0015, lines 1-6, e.g., EPDM is known in the art to be flexible and elastic), the elastic retention element being joined to the second end of the support element (Kessell: see Figure 12A), the elastic retention element extending away from the second end of the support element, in a second direction (Polak: see Figures 1 and 4), and having an end (Kessell: 354a, fig 12A, the outer end of the first portion 354) disposed away from the second end of the support element (Kessell: see Figure 12A), the elastic retention element including a connection union (Kessell: 354c, fig 12A, see annotation, the distal connection area of the first portion 354) disposed at the end of the elastic 
Regarding claim 37, Kessell, as modified by Polak (see above discussions with respect to claim 18), teaches a handle holder device (Kessell: col 5, lines 50-57, Kessell expressly states that the projections 360 and the mating apertures 361 can be reversed; in other words, the projections 360 can be formed on the first portion 354 whereas the mating apertures 361 and the connection union 354c can be formed on the second portion 356; for illustration purposes, this particular embodiment with reversed coupling structures 360, 361, 354c can be understood and simply viewed as the bracket 312 in Figure 12A with the mounting member 320 on the second portion 356), comprising: a support element (Kessell: 356, fig 12A) having a first end (Kessell: 356a, fig 12A, see annotation, the outer end of the second portion 356) and a second end (Kessell: 356b, fig 12A, see annotation, the inner end of the second portion 356 partially defining the hinge 358, see col 5, lines 13-18) disposed opposite the first end, the support element including a plurality of coupling elements (Kessell: 360, fig 12A, also see Figure 12B) protruding from the support element (Kessell: see Figures 12A and 12B), each of the plurality of coupling elements being spaced apart from each other in a first direction (Kessell: see Figure 12B, e.g., a vertical upward direction), the support element being capable of engaging, and partially surrounding, a longitudinal portion of a cleaning tool handle or a tubular upright (Kessell: 308, fig 12B); and an elastic retention element (Kessell: 354, fig 12A, as modified by, Polak: 40, fig 1) that is flexible and elastic (Polak: paragraph 0015, lines 1-6, e.g., EPDM is known in the art to be flexible and elastic), the elastic retention element being joined to the second end of the support element (Kessell: see Figure 12A), the elastic retention element extending away from the second end of the support element, in a second direction (Polak: see Figures 1 and 4), and .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kessell et al. (US 8,640,893 B2), hereinafter Kessell, in view of Polak et al.         (US 2004/0262462 A1), hereinafter Polak, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kessell in view of Polak and Breveglieri et al.          (US 4,743,040), hereinafter Breveglieri.
Regarding claim 35, Kessell, as modified by Polak with respect to claim 18, teaches the handle holder device, wherein the handle holder device is capable of being employed in the closed configuration on a cleaning trolley that includes the tubular upright (Kessell: see Figures 12A and 12B, the handle holder device 312 is capable of performing the above intended use, e.g., employed in the closed configuration on a cleaning trolley that includes a tubular upright).
Assuming the applicant argues that the handle holder device is not capable of being employed in the closed configuration on a cleaning trolley that includes the tubular upright, Breveglieri teaches a handle holder device (92, fig 1) capable of being employed in a closed configuration on a cleaning trolley (10, fig 1) that includes a tubular upright (32, fig 1).


    PNG
    media_image6.png
    588
    553
    media_image6.png
    Greyscale













Breveglieri is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the handle holder device (Kessell: 312, fig 12A) to be capable of being employed in the closed configuration on a cleaning trolley (Breveglieri: 10, fig 1) that includes a tubular upright (Breveglieri: 32, fig 1) as taught by Breveglieri.  The motivation would have been to increase the overall utilities and applications of the handle holder device.  Therefore, it would have been obvious to combine Kessell, Polak, and Breveglieri to obtain the invention as specified in claim 35.

Double Patenting
Applicant is advised that should claims 32 and 33 be found allowable, claims 36 and 37 will be rejected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to reject to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631